     Case 2:19-cv-00716 Document 49 Filed 04/30/20 Page 1 of 5 PageID #: 3324



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


OAK HILL HOMETOWN PHARMACY

                          Petitioner,

v.                                            CIVIL ACTION NO. 2:19-cv-00716

UTTAM DHILLON, et al.,

                          Respondents.


                     MEMORANDUM OPINION AND ORDER

        Pending before the court is Oak Hill Hometown Pharmacy’s (“Plaintiff”)

Motion for Fees pursuant to 28 U.S.C. § 2412 and Federal Rule of Civil Procedure

54(d). [ECF No. 39]. For the reasons stated below, the Motion is DENIED.

        “In the United States, parties are ordinarily required to bear their own

attorney’s fees—the prevailing party is not entitled to collect from the loser.”

Buckhannon Bd. and Care Home, Inc. v. W. Va. Dep’t of Health and Human Res., 532

U.S. 598, 602 (2001). Under this “American Rule,” courts follow a “general practice of

not awarding fees to a prevailing party absent explicit statutory authority,” Key

Tronic Corp. v. United States, 511 U.S. 809, 819 (1994), such as the Equal Access to

Justice Act (“EAJA”).

        Under the EAJA, parties prevailing against the United States are entitled to

attorneys’ fees “unless the district court finds that the position of the United States

was substantially justified.” Strong v. Comm’r of Soc. Sec. Admin., 461 F. App’x 299,
   Case 2:19-cv-00716 Document 49 Filed 04/30/20 Page 2 of 5 PageID #: 3325



300 (4th Cir. 2012); 28 U.S.C. § 2412(d)(1)(A). The Government bears “the burden of

proving that its litigation position was substantially justified.” Crawford v. Sullivan,

935 F.2d 655, 658 (4th Cir.1991). “The Government need not prevail in an action for

its position to have been substantially justified.” Meyer v. Colvin, 754 F.3d 251, 255

(4th Cir. 2014). The Government’s position is substantially justified so long as “a

reasonable person could think it correct, that is, if it has a reasonable basis in law

and fact.” Strong, 461 F. App’x at 300 (quoting Pierce v. Underwood, 487 U.S. 552,

566 n.2 (1988)). To determine whether the Government’s position was substantially

justified, the court “considers the totality of the circumstances.” Id.

      Here, the Government has met its burden in demonstrating that its suspension

of Plaintiff’s registration had a “reasonable basis in law and fact” and thus was

“substantially justified.” See id. Before issuing the Immediate Suspension Order

(“ISO”), the DEA investigated Plaintiff and relied upon its expert, data, and evidence

to make its decision. In doing so, the DEA found numerous “red flags” raising serious

concerns about Plaintiff’s dispensing of controlled substances that are susceptible to

abuse, specifically a suspicious pattern of filling Subutex prescriptions. From at least

December 2016 to March 2019, Plaintiff’s pharmacists filled approximately 2,000

prescriptions for Subutex. The DEA has classified all buprenorphine products,

including Subutex, as Schedule III controlled substances, demonstrating that it is a

dangerous drug, subject to diversion and abuse. Subutex is approximately 20 to 30

times more potent than morphine as an analgesic. The DEA’s expert opined that a


                                            2
   Case 2:19-cv-00716 Document 49 Filed 04/30/20 Page 3 of 5 PageID #: 3326



pharmacist should not fill a Subutex prescription unless the patient is pregnant or

allergic to naloxone.

      In addition, the DEA found other “red flags” in its investigation of Plaintiff:

   1. Multiple prescriptions were written by prescribers outside of West Virginia
   2. Approximately 96% of the prescriptions were paid for with cash.
   3. The patients, who resided in southern West Virginia, traveled great distances
      to Western Pennsylvania to obtain the prescriptions.
   4. Most of the patients traveled a significant distance to have the prescriptions
      filled at OHHP, and in doing so, eschewed pharmacies much closer to their
      homes.
   5. Many of the prescriptions were not filled entirely at the first presentment.
      Instead, OHHP routinely filled the prescriptions piecemeal over multiple
      visits.
   6. The Pennsylvania prescribers in question appeared to be “pattern prescribing.

DEA’s expert told the Government that these “red flags” are indicative of drug abuse

and diversion.

      I disagreed with the DEA that their findings demonstrated an “imminent

danger to public health and safety” and dissolved the ISO. Access to treatment is a

vital part of fighting the opioid epidemic here in West Virginia. Subutex and

Suboxone are lawful treatment drugs and are to be used by addicts in the treatment

of opioid addiction. These drugs should be available by prescription and obtainable at

any pharmacy. In revoking Plaintiff’s registration, the DEA was incorrect and

ignored the fundamental value of these medications.

      However, “the Government need not prevail in an action for its position to have

been substantially justified.” Meyer, 754 F.3d at 255. I disagreed with the

Government’s position, but that does not mean the Government’s position was


                                          3
   Case 2:19-cv-00716 Document 49 Filed 04/30/20 Page 4 of 5 PageID #: 3327



unreasonable. Based on the “totality of the circumstances,” including its investigation

and findings and the ongoing drug epidemic in West Virginia, “a reasonable person

could think [the DEA’s position] correct.” See Strong, 461 F. App’x at 300; Underwood,

487 U.S. at 566 n.2 Notably, other district courts have found that Subutex is more

subject to diversion and abuse, see, e.g., United States v. Palin, No. 1:14CR00023,

2016 WL 5941930, at *2 (W.D. Va. Apr. 7, 2016), and other states have taken steps

to prohibit the prescribing and/or dispensing of Subutex except in those instances

where the patient is pregnant or allergic to Suboxone (due to the presence of

naloxone). See 201 Ky. Admin. Regs. 9270; Ohio Admin. Code 4731-33-03; 18 Va.

Admin. Code § 85-21-150. Therefore, I FIND that the Government’s issuance of the

ISO and its litigation position in court were substantially justified.

      Although its briefs discuss almost exclusively 28 U.S.C. § 2412(d), Plaintiff also

argues it is entitled to attorneys’ fees under 28 U.S.C. § 2412(b), which provides for

fees “to the same extent that any other party would be liable under the common law.”

28 U.S.C. § 2412(b). “In order to actually meet this common law standard, however,

a party must demonstrate that ‘the losing party has willfully disobeyed a court order

or has acted in bad faith, vexatiously, wantonly, or for oppressive reasons.’” Breton

L. Morgan, M.D., Inc. v. Azar, No. CV 3:19-0406, 2020 WL 1977123, at *2 (S.D.W. Va.

Apr. 24, 2020) (quoting Sullivan v. Sullivan, 958 F.2d 574, 577 n.8 (4th Cir. 1992)).

Based on my reasoning above, I do not find that the Government acted “in bad faith,

vexatiously, wantonly, or for oppressive reasons” or “disobeyed a court order.” See id.


                                           4
  Case 2:19-cv-00716 Document 49 Filed 04/30/20 Page 5 of 5 PageID #: 3328



      For the foregoing reasons, I DENY Plaintiff’s Motion for Fees pursuant to 28

U.S.C. § 2412 and Federal Rule of Civil Procedure 54(d). [ECF No. 39]. The court

DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                     ENTER:       April 30, 2020




                                        5
